UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


MCKESSON CORP. et al.,                           )
                                                 )
              Plaintiffs,                        )
                                                 )
              v.                                 )       Civ. Action No. 82-220 (RJL)
                                                 )
ISLAMIC REPUBLIC OF IRAN et al.,                 )
                                                 )
              Defendants.                        )


                                  FINAL JUDGMENT

       For the reasons set forth in the Memorandum Opinion entered this date, it is this
   ~
~ day of November, 2010, hereby

       ORDERED that judgment be entered in favor of the plaintiffs and against the

defendants in the amount of $43,980,205.58; and it is further

       ORDERED that the parties are directed to submit within fourteen (14) days of the

date of this Order, a Joint Proposed Briefing Schedule for determination of the issue of

any additional attorneys' fees, costs, and post-judgment interest.

       SO ORDERED.




                                                  United States District Judge